UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 29, 2007 MORGAN STANLEY CAPITAL I INC. (Exact name of registrant as specified in its charter) Delaware 333-130684-34 13-3291626 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 1585 Broadway, 2nd Floor, New York, New York 10036 (Address of Principal Executive Offices) (Zip Code) (212) 761-4700 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]
